          Case 1:15-cr-00189-RJL Document 40 Filed 08/29/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                            :    CRIMINAL NO. 15-CR-189 (RJL)
                                                     :
                v.                                   :
                                                     :
 GILBERTO RIVERA AMARILLAS,
                                                     :
       also known as “Tio Gil,”                      :
                                                     :
                         Defendant.                  :
                                                     :

              NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL

       The United States of America, by and through the Chief of the Narcotic and Dangerous

Drug Section of the Criminal Division, United States Department of Justice, hereby informs the

Clerk of this court and all parties of record that Michael Christin, Trial Attorney of the Narcotic

and Dangerous Drug Section, is substituted Government counsel of record for Adrienne L. Rose,

who can be terminated as Government counsel in this case.

                                                         Respectfully Submitted,

                                                         ARTHUR G. WYATT, Chief
                                                         Narcotic and Dangerous Drug Section
                                                         Criminal Division
                                                         United States Department of Justice

                                              By:          /s/Michael Christin         .
                                                         Michael Christin
                                                         Trial Attorney
                                                         Narcotic and Dangerous Drug Section
                                                         Criminal Division
                                                         U.S. Department of Justice
                                                         145 N Street, NE, Suite 300
                                                         Washington, D.C. 20530
                                                         Tel.: (202) 353-9480
                                                         Email: Michael.Christin@usdoj.gov




                                                 1
          Case 1:15-cr-00189-RJL Document 40 Filed 08/29/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF to the Defendant’s counsel
on record this 29th day of August 2019.

                                                      /s/ Michael Christin         .
                                                    Michael Christin
                                                    Trial Attorney
                                                    Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    Department of Justice




                                               2
